 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9

10       UNITED STATES OF AMERICA,
                                                   Case No. 2:16-cv-07965-DMG-RAO
11
                      Plaintiff,
12                                                  STIPULATED PROTECTIVE
               v.                                   ORDER
13
         $461,940.00 IN U.S. CURRENCY,
14       $88,984.00 IN U.S. CURRENCY,
         AND $146,763.17 IN BANK
15       FUNDS,
16                    Defendants.
17
           MIDCAP FUNDING XVII
18         TRUST,
19                  Claimant.
20

21

22           Plaintiff United States of America (the government”), by and through its
23   counsel of record, and claimant Midcap Funding XVII Trust (“Claimant”), by and
24   through its counsel of record (collectively the “Parties”), request that the Court enter
25   this Stipulated Protective Order.1
26   ///
27

28
     1
      This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11         B. GOOD CAUSE STATEMENT
12         The Parties believe that a protective order is necessary because the
13   government intends to produce to Claimant discovery materials containing the
14   personal identifying information (“PII”) of third parties and material that may
15   contain information within the scope of the Privacy Act. The government believes
16   that disclosure of this information without limitation risks the privacy and security
17   of the information’s legitimate owners. Because the government has an ongoing
18   obligation to protect third parties’ PII, it cannot produce unredacted discovery
19   containing this information in the absence of a Protective Order. If the government
20   were to attempt to redact the information in compliance with Federal Rule of Civil
21   Procedure 5.2, the Central District of California’s Local Rules regarding redaction,
22   and the Privacy Policy of the United States Judicial Conference, the Claimant would
23   receive a set of discovery that could be confusing and difficult to understand, and it
24   could be challenging for Claimant’s counsel to adequately evaluate the case, provide
25   advice to Claimant, or prepare for trial. Accordingly, to expedite the flow of
26   information, to facilitate the prompt resolution of disputes over confidentiality of
27   discovery materials, to adequately protect information the parties are entitled to keep
28   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                2
 1   such material in preparation for and in the conduct of trial, to address their handling
 2   at the end of the litigation, and serve the ends of justice, a protective order for such
 3   information is justified in this matter. It is the intent of the parties that information
 4   will not be designated as confidential for tactical reasons and that nothing be so
 5   designated without a good faith belief that it has been maintained in a confidential,
 6   non-public manner, and there is good cause why it should not be part of the public
 7   record of this case.
 8         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 9           The parties further acknowledge, as set forth in Section 12.3, below, that this
10   Stipulated Protective Order does not entitle them to file confidential information
11   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
12   and the standards that will be applied when a party seeks permission from the court
13   to file material under seal.
14         There is a strong presumption that the public has a right of access to judicial
15   proceedings and records in civil cases. In connection with non-dispositive motions,
16   good cause must be shown to support a filing under seal. See Kamakana v. City and
17   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
18   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
19   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
20   require good cause showing), and a specific showing of good cause or compelling
21   reasons with proper evidentiary support and legal justification, must be made with
22   respect to Protected Material that a party seeks to file under seal. The parties’ mere
23   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
24   without the submission of competent evidence by declaration, establishing that the
25   material sought to be filed under seal qualifies as confidential, privileged, or
26   otherwise protectable—constitute good cause.
27         Further, if a party requests sealing related to a dispositive motion or trial, then
28   compelling reasons, not only good cause, for the sealing must be shown, and the
                                                 3
 1   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 2   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 3   each item or type of information, document, or thing sought to be filed or introduced
 4   under seal in connection with a dispositive motion or trial, the party seeking
 5   protection must articulate compelling reasons, supported by specific facts and legal
 6   justification, for the requested sealing order. Again, competent evidence supporting
 7   the application to file documents under seal must be provided by declaration.
 8          Any document that is not confidential, privileged, or otherwise protectable in
 9   its entirety will not be filed under seal if the confidential portions can be redacted.
10   If documents can be redacted, then a redacted version for public viewing, omitting
11   only the confidential, privileged, or otherwise protectable portions of the document
12   shall be filed. Any application that seeks to file documents under seal in their
13   entirety should include an explanation of why redaction is not feasible.
14   2.     DEFINITIONS
15          2.1    Action: this pending forfeiture matter and any appeals filed related to
16   this forfeiture matter.
17          2.2    Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement.
23          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
24   their support staff).
25          2.5    Designating Party: a Party or Non-Party that designates information or
26   items that it produces in disclosures or in responses to discovery as
27   “CONFIDENTIAL.”
28          2.6    Disclosure or Discovery Material: all items or information, regardless
                                                 4
 1   of the medium or manner in which it is generated, stored, or maintained (including,
 2   among other things, testimony, transcripts, and tangible things) that are produced or
 3   generated in disclosures or responses to discovery in this matter.
 4         2.7    Expert: a person with specialized knowledge or experience in a matter
 5   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 6   an expert witness or as a consultant in this Action.
 7         2.8    House Counsel: attorneys who are employees of a party to this Action.
 8   House Counsel does not include Outside Counsel of Record or any other outside
 9   counsel.
10         2.9    Non-Party: any natural person, partnership, corporation, association or
11   other legal entity not named as a Party to this action.
12         2.10 Outside Counsel of Record: attorneys who are not employees of a
13   party to this Action but are retained to represent or advise a party to this Action and
14   have appeared in this Action on behalf of that party or are affiliated with a law firm
15   that has appeared on behalf of that party, and includes support staff.
16         2.11 Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21         2.13 Professional Vendors: persons or entities that provide litigation
22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25         2.14 Protected Material: any Disclosure or Discovery Material that is
26   designated as “CONFIDENTIAL.”
27         2.15 Receiving Party: a Party that receives Disclosure or Discovery
28   Material from a Producing Party.
                                                5
 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the
 8   trial judge. This Order does not govern the use of Protected Material at trial.
 9   4.    DURATION
10         Once a case proceeds to trial, information that was designated as
11   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
12   as an exhibit at trial becomes public and will be presumptively available to all
13   members of the public, including the press, unless compelling reasons supported by
14   specific factual findings to proceed otherwise are made to the trial judge in advance
15   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
16   showing for sealing documents produced in discovery from “compelling reasons”
17   standard when merits-related documents are part of court record). Accordingly, the
18   terms of this protective order do not extend beyond the commencement of the trial.
19   5.    DESIGNATING PROTECTED MATERIAL
20         5.1    Exercise of Restraint and Care in Designating Material for Protection.
21   Each Party or Non-Party that designates information or items for protection under
22   this Order must take care to limit any such designation to specific material that
23   qualifies under the appropriate standards. The Designating Party must designate for
24   protection only those parts of material, documents, items or oral or written
25   communications that qualify so that other portions of the material, documents, items
26   or communications for which protection is not warranted are not swept unjustifiably
27   within the ambit of this Order.
28
                                                6
 1         Mass, indiscriminate or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to impose
 4   unnecessary expenses and burdens on other parties) may expose the Designating
 5   Party to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2      Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15               (a) for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. The Producing Party may also put that legend on digital
20   medium (such as DVD or hard drive) or simply label a digital folder on the digital
21   medium to cover the content of that digital folder. The Producing Party may also
22   redact any PII contained in the production of Confidential Information.
23         A Party or Non-Party that makes original documents available for inspection
24   need not designate them for protection until after the inspecting Party has indicated
25   which documents it would like copied and produced. During the inspection and
26   before the designation, all of the material made available for inspection shall be
27   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
28   documents it wants copied and produced, the Producing Party must determine which
                                                 7
 1   documents, or portions thereof, qualify for protection under this Order. Then,
 2   before producing the specified documents, the Producing Party must affix the
 3   “CONFIDENTIAL legend” to each page that contains Protected Material. The
 4   Producing Party may also put that legend on digital medium (such as DVD or hard
 5   drive) or simply label a digital folder on the digital medium to cover the content of
 6   that digital folder. The Producing Party may also redact any PII contained in the
 7   production of Confidential Information. If only a portion of the material on a page
 8   qualifies for protection, the Producing Party also must clearly identify the protected
 9   portion(s) (e.g., by making appropriate markings in the margins).
10               (b) for testimony given in depositions that the Designating Party identifies
11   the Disclosure or Discovery Material on the record, before the close of the
12   deposition all protected testimony.
13               (c) for information produced in some form other than documentary and
14   for any other tangible items, that the Producing Party affix in a prominent place on
15   the exterior of the container or containers in which the information is stored the
16   legend “CONFIDENTIAL.” If only a portion or portions of the information
17   warrants protection, the Producing Party, to the extent practicable, shall identify the
18   protected portion(s).
19         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
20   failure to designate qualified information or items does not, standing alone, waive
21   the Designating Party’s right to secure protection under this Order for such material.
22   Upon timely correction of a designation, the Receiving Party must make reasonable
23   efforts to assure that the material is treated in accordance with the provisions of this
24   Order.
25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time that is consistent with the Court’s
28   Scheduling Order.
                                                 8
 1         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 2   resolution process under Local Rule 37.1 et seq.
 3         6.3      The burden of persuasion in any such challenge proceeding shall be on
 4   the Designating Party. Frivolous challenges, and those made for an improper
 5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 6   parties) may expose the Challenging Party to sanctions. Unless the Designating
 7   Party has waived or withdrawn the confidentiality designation, all parties shall
 8   continue to afford the material in question the level of protection to which it is
 9   entitled under the Producing Party’s designation until the Court rules on the
10   challenge.
11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1      Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this
14   Action only for prosecuting, defending or attempting to settle this Action. Such
15   Protected Material may be disclosed only to the categories of persons and under the
16   conditions described in this Order. When the Action has been terminated, a
17   Receiving Party must comply with the provisions of section 13 below (FINAL
18   DISPOSITION).
19         Protected Material must be stored and maintained by a Receiving Party at a
20   location and in a secure manner that ensures that access is limited to the persons
21   authorized under this Order.
22         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
23   otherwise ordered by the court or permitted in writing by the Designating Party, a
24   Receiving Party may disclose any information or item designated
25   “CONFIDENTIAL” only to:
26               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
27   well as employees of said Outside Counsel of Record to whom it is reasonably
28   necessary to disclose the information for this Action;
                                                9
 1            (b) the officers, directors, and employees (including House Counsel) of
 2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 3            (c) Experts (as defined in this Order) of the Receiving Party to whom
 4   disclosure is reasonably necessary for this Action and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6            (d) the court and its personnel;
 7            (e) court reporters and their staff;
 8            (f) professional jury or trial consultants, mock jurors, and Professional
 9   Vendors to whom disclosure is reasonably necessary for this Action and who have
10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11            (g) the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information;
13            (h) during their depositions, witnesses, and attorneys for witnesses, in the
14   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
15   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
16   will not be permitted to keep any confidential information unless they sign the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
18   agreed by the Designating Party or ordered by the court. Pages of transcribed
19   deposition testimony or exhibits to depositions that reveal Protected Material may
20   be separately bound by the court reporter and may not be disclosed to anyone except
21   as permitted under this Stipulated Protective Order; and
22            (i) any mediator or settlement officer, and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions.
24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
25         IN OTHER LITIGATION
26         If a Party is served with a subpoena or a court order issued in other litigation
27   that compels disclosure of any information or items designated in this Action as
28   “CONFIDENTIAL,” that Party must:
                                                 10
 1             (a) promptly notify in writing the Designating Party. Such notification
 2   shall include a copy of the subpoena or court order;
 3             (b) promptly notify in writing the party who caused the subpoena or order
 4   to issue in the other litigation that some or all of the material covered by the
 5   subpoena or order is subject to this Protective Order. Such notification shall include
 6   a copy of this Stipulated Protective Order; and
 7             (c) cooperate with respect to all reasonable procedures sought to be
 8   pursued by the Designating Party whose Protected Material may be affected.
 9         If the Designating Party timely seeks a protective order, the Party served with
10   the subpoena or court order shall not produce any information designated in this
11   action as “CONFIDENTIAL” before a determination by the court from which the
12   subpoena or order issued, unless the Party has obtained the Designating Party’s
13   permission. The Designating Party shall bear the burden and expense of seeking
14   protection in that court of its confidential material and nothing in these provisions
15   should be construed as authorizing or encouraging a Receiving Party in this Action
16   to disobey a lawful directive from another court.
17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18         PRODUCED IN THIS LITIGATION
19             (a) The terms of this Order are applicable to information produced by a
20   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
21   produced by Non-Parties in connection with this litigation is protected by the
22   remedies and relief provided by this Order. Nothing in these provisions should be
23   construed as prohibiting a Non-Party from seeking additional protections.
24             (b) In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s confidential information in its possession, and the Party is
26   subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28                (1) promptly notify in writing the Requesting Party and the Non-Party
                                                11
 1   that some or all of the information requested is subject to a confidentiality
 2   agreement with a Non-Party;
 3                (2) promptly provide the Non-Party with a copy of the Stipulated
 4   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 5   specific description of the information requested; and
 6                (3) make the information requested available for inspection by the
 7   Non-Party, if requested.
 8             (c) If the Non-Party fails to seek a protective order from this court within
 9   14 days of receiving the notice and accompanying information, the Receiving Party
10   may produce the Non-Party’s confidential information responsive to the discovery
11   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
12   not produce any information in its possession or control that is subject to the
13   confidentiality agreement with the Non-Party before a determination by the court.
14   Absent a court order to the contrary, the Non-Party shall bear the burden and
15   expense of seeking protection in this court of its Protected Material.
16   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18   Protected Material to any person or in any circumstance not authorized under this
19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
22   persons to whom unauthorized disclosures were made of all the terms of this Order,
23   and (d) request such person or persons to execute the “Acknowledgment and
24   Agreement to Be Bound” that is attached hereto as Exhibit A.
25
     ///
26

27

28
                                               12
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2         PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other protection,
 5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 7   procedure may be established in an e-discovery order that provides for production
 8   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 9   (e), insofar as the parties reach an agreement on the effect of disclosure of a
10   communication or information covered by the attorney-client privilege or work
11   product protection, the parties may incorporate their agreement in the stipulated
12   protective order submitted to the court.
13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order, no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in this
19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
20   ground to use in evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any
22   Protected Material must comply with Local Civil Rule 79-5. Protected Material
23   may only be filed under seal pursuant to a court order authorizing the sealing of the
24   specific Protected Material at issue. If a Party’s request to file Protected Material
25   under seal is denied by the court, then the Receiving Party may file the information
26   in the public record unless otherwise instructed by the court.
27   ///
28
                                                13
 1   13.   FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in paragraph 4, within 60
 3   days of a written request by the Designating Party, each Receiving Party must return
 4   all Protected Material to the Producing Party or destroy such material. As used in
 5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6   summaries, and any other format reproducing or capturing any of the Protected
 7   Material. Whether the Protected Material is returned or destroyed, the Receiving
 8   Party must submit a written certification to the Producing Party (and, if not the same
 9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
10   (by category, where appropriate) all the Protected Material that was returned or
11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
12   abstracts, compilations, summaries or any other format reproducing or capturing any
13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16   reports, attorney work product, and consultant and expert work product, even if such
17   materials contain Protected Material. Any such archival copies that contain or
18   constitute Protected Material remain subject to this Protective Order as set forth in
19   Section 4 (DURATION).
20
     ///
21
     ///
22
     ///
23

24   ///

25   ///

26   ///
27   ///
28
                                               14
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of U.S. v. $461,940.00 in U.S. Currency; $88,984.00 in U.S.
 8   Currency; and $146,763.17 in Bank Funds; 2:16-CV-07965-DMG (RAOx). I agree
 9   to comply with and to be bound by all the terms of this Stipulated Protective Order
10   and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27   Signature: __________________________________
28
                                                16
